              Case 2:18-cv-00910-RSM Document 197 Filed 07/01/21 Page 1 of 6



 1                                                            THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 8
     CITY OF ISSAQUAH, a municipal
 9   corporation,
                                                                   Case No. 2:18-cv-00910-RSM
10
                                                 Plaintiff,
                                                                   67,38/$7('MOTION $1'
11
                                                                   ORDER FOR DISMISSAL OF
              v.
12                                                                 CLAIMS BY J.R. HAYES AND
     ORA TALUS 90, LLC, a Delaware limited                         TALUS 7&8 AGAINST BIG
13                                                                 MOUNTAIN ENTERPRISE
     liability company; and RESMARK
14   EQUITY PARTNERS, LLC, a Delaware                              WITH PREJUDICE
     limited liability company,
15                                                                    NOTED ON MOTION
                                              Defendants.          CALENDAR: July 1, 2021
16

17   ORA TALUS 90, LLC, a Delaware limited
     liability company; and RESMARK
18   EQUITY PARTNERS, LLC, a Delaware
19   limited liability company,

20                                  Third-Party Plaintiffs,
              v.
21

22   TERRA TALUS LLC, a Washington
     limited liability company; ELEMENT
23   RESIDENTIAL INC., a Washington
     corporation; JOSHUA FREED, an
24   individual; J.R. HAYES & SONS, INC., a
25   Washington corporation; and TERRA
     ASSOCIATES, INC., a Washington
26   corporation;

                              Third-Party Defendants.
     STIPULATED MOTION AND ORDER FOR DISMISSAL                                    FOSTER GARVEY PC               ,
     OF CLAIMS - 1                                                              1111 Third Avenue, Suite 3000
     (Case No. 2:18-cv-00910-RSM)                                              Seattle, Washington 98101-3296
                                                                             Phone (206) 447-4400/ Fax (206) 447-9700
              Case 2:18-cv-00910-RSM Document 197 Filed 07/01/21 Page 2 of 6



 1   TALUS 7 & 8 INVESTMENT, LLC, a
     Washington limited liability company; J.R.
 2
     HAYES & SONS, INC., a Washington
 3   corporation,

 4                      Fourth-Party Plaintiffs,
 5
              v.
 6
     KULCHIN FOUNDATION DRILLING
 7   COMPANY, a Washington corporation; and
     BIG MOUNTAIN ENTERPRISES, LLC, a
 8
     Washington limited liability company,
 9
                            Fourth-Party Defendants.
10

11
     AND RELATED COUNTERCLAIMS
12   AND CROSSCLAIMS

13
                                              I.       STIPULATION
14
         1.            J.R. Hayes & Sons, Inc. (“J.R. Hayes”) and Talus 7&8 Investment LLC
15

16   (“Talus 7&8”) and Big Mountain Enterprise, LLC (“Big Mountain”) (collectively, “the

17   Parties”) hereby stipulate that due to the absence of evidence and/or expert opinion that Big
18   Mountain contributed in any way to, or could be at fault for, the earth movement on Talus
19
     Parcel 9 occurring in the fall of 2015, J.R. Hayes’ and Talus 7&8’s causes of action against
20
     Big Mountain should be dismissed from this case with prejudice and without fees or costs
21

22   to any of the Parties.

23            2.          Big Mountain withdraws its Motion for Summary Judgment (Dkt. #175) as
24   moot.
25
26
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

     STIPULATED MOTION AND ORDER FOR DISMISSAL                            FOSTER GARVEY PC               ,
     OF CLAIMS - 2                                                      1111 Third Avenue, Suite 3000
     (Case No. 2:18-cv-00910-RSM)                                      Seattle, Washington 98101-3296
                                                                     Phone (206) 447-4400/ Fax (206) 447-9700
              Case 2:18-cv-00910-RSM Document 197 Filed 07/01/21 Page 3 of 6



 1   DATED this 1st day of July, 2021.
 2

 3   PREG O’DONNELL & GILLETT PLLC                       FOSTER GARVEY PC
 4
     By: /s/ John K. Butler via e-mail authorization     By: /s/ John P. Zahner
 5      John K. Butler, WSBA #28528                          John P. Zahner, WSBA #24505
        David S. Cottnair, WSBA #28206                        Devra R. Cohen, WSBA No. 49952
 6      901 5th Avenue, Suite 3400                           Third Avenue, Suite 3000
        Seattle WA 98164                                     Seattle, WA 98101
 7
        Telephone: 206-287-1775                              Telephone: 206-447-2886
 8      Email: jbutler@pregodonnell.com                      Email: jack.zahner@foster.com
        Email: sballard@pregodonnell.com                     Attorneys for J.R. Hayes & Sons, Inc.,
 9      Attorneys for Third-party Defendant /                Talus 7 & 8, LLC, and Talus Management
        Fourth-Party Plaintiff J.R. Hayes &                  Services LLC
10      Sons, Inc.
11

12
     STOEL RIVES LLP                                     FLOYD PFLUEGER & RINGER, P.S.
13
     By: /s/ Patrick Mullaney via e-mail authorization   By: /s/ Douglas K. Weigel via e-mail authorization
14      Patrick Mullaney, WSBA #21982                       Douglas K. Weigel, WSBA #27192
        600 University Street, Suite 3600                   Amanda D. Daylong, WSBA #48013
15
        Seattle, WA 98101                                   200 W. Thomas Street, Suite 500
16      Telephone: 206-624-0900                             Seattle, WA 98119
        Facsimile: 206-386-7500                             Telephone: 206-441-4455
17      Email: Patrick.mullaney@stoel.com                   Email: dweigel@floyd-ringer.com
        Attorneys for J.R. Hayes & Sons, Inc,               Email: adaylong@floyd-ringer.com
18      Talus 7 & 8, LLC, and Talus Management              Attorneys for Big Mountain Enterprises, LLC
19      Services LLC

20

21

22

23

24

25
26


     STIPULATED MOTION AND ORDER FOR DISMISSAL                               FOSTER GARVEY PC               ,
     OF CLAIMS - 3                                                         1111 Third Avenue, Suite 3000
     (Case No. 2:18-cv-00910-RSM)                                         Seattle, Washington 98101-3296
                                                                        Phone (206) 447-4400/ Fax (206) 447-9700
              Case 2:18-cv-00910-RSM Document 197 Filed 07/01/21 Page 4 of 6



 1
                                                II.     ORDER
 2
                   Based on the foregoing Stipulation of J.R. Hayes & Sons, Inc., Talus 7&8
 3

 4   Investment LLC, and Big Mountain Enterprise, LLC, IT IS ORDERED:

 5

 6                 All causes of action asserted by J.R. Hayes & Sons, Inc. and Talus 7&8
 7
     Investment LLC against Big Mountain Enterprise, LLC are dismissed with prejudice and
 8
     without fees or costs to any party. Further, Big Mountain Enterprise, LLC's Motion for
 9

10   Summary Judgment (Dkt. #175) is withdrawn as moot.

11                DATED this ___
                             QG day of ________,
                                         -XO\     2021.
12

13

14
                                                       
                                                       5,&$5'260$57,1(=
                                                       &+,()81,7('67$7(6',675,&7-8'*(
15

16

17
     presented by:
18

19
     PREG O’DONNELL & GILLETT PLLC                       FOSTER GARVEY PC
20
     By: /s/ John K. Butler via e-mail authorization     By: /s/John P. Zahner
21      John K. Butler, WSBA #28528                          John P. Zahner, WSBA #24505
        David S. Cottnair, WSBA #28206                       Devra R. Cohen, WSBA No. 49952
22      901 5th Avenue, Suite 3400                           Third Avenue, Suite 3000
23      Seattle WA 98164                                     Seattle, WA 98101
        Telephone: 206-287-1775                              Telephone: 206-447-2886
24      Email: jbutler@pregodonnell.com                      Email: jack.zahner@foster.com
        Email: sballard@pregodonnell.com                     Attorneys for J.R. Hayes & Sons, Inc.,
25      Attorneys for Third-party Defendant /                Talus 7 & 8, LLC, and Talus Management
        Fourth-Party Plaintiff J.R. Hayes &                  Services LLC
26
        Sons, Inc.

     STIPULATED MOTION AND ORDER FOR DISMISSAL                             FOSTER GARVEY PC               ,
     OF CLAIMS - 4                                                       1111 Third Avenue, Suite 3000
     (Case No. 2:18-cv-00910-RSM)                                       Seattle, Washington 98101-3296
                                                                      Phone (206) 447-4400/ Fax (206) 447-9700
              Case 2:18-cv-00910-RSM Document 197 Filed 07/01/21 Page 5 of 6



 1
     STOEL RIVES LLP                                     FLOYD PFLUEGER & RINGER, P.S.
 2

 3   By: /s/ Patrick Mullaney via e-mail authorization   By: /s/ Douglas K. Weigel via e-mail authorization
        Patrick Mullaney, WSBA #21982                       Douglas K. Weigel, WSBA #27192
 4      600 University Street, Suite 3600                   Amanda D. Daylong, WSBA #48013
        Seattle, WA 98101                                   200 W. Thomas Street, Suite 500
 5      Telephone: 206-624-0900                             Seattle, WA 98119
        Facsimile: 206-386-7500                             Telephone: 206-441-4455
 6      Email: Patrick.mullaney@stoel.com                   Email: dweigel@floyd-ringer.com
 7      Attorneys for J.R. Hayes & Sons, Inc,               Email: adaylong@floyd-ringer.com
        Talus 7 & 8, LLC, and Talus Management              Attorneys for Big Mountain Enterprises, LLC
 8      Services LLC

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


     STIPULATED MOTION AND ORDER FOR DISMISSAL                               FOSTER GARVEY PC               ,
     OF CLAIMS - 5                                                         1111 Third Avenue, Suite 3000
     (Case No. 2:18-cv-00910-RSM)                                         Seattle, Washington 98101-3296
                                                                        Phone (206) 447-4400/ Fax (206) 447-9700
               Case 2:18-cv-00910-RSM Document 197 Filed 07/01/21 Page 6 of 6



 1                                     CERTIFICATE OF SERVICE
 2             The undersigned certifies under the penalty of perjury under the laws of the State of
 3
     Washington that I electronically filed the foregoing document using the CM/ECF system which
 4
     will provide notification of such filing to all attorneys of record
 5
               .
 6                                   SIGNED this 1st day of July, 2021 at Seattle, Washington.
 7
                                     s/ Jan Howell
 8                                   Jan Howell, Legal Assistant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


     CERTIFICATE OF SERVICE - 1                                                  FOSTERGARVEYPC
                                                                               1111 THIRD AVENUE, SUITE 3000
     (Case No. 2:18-cv-00910-RSM)                                             SEATTLE, WASHINGTON 98101-3296
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700


     FG:54294455.3
